Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
The applicant contends
Claim 1 recites: 
1. A speech chip, comprising: 
a peripheral interface connected to a speech receiver and configured to receive a speech signal; 
a bus matrix connected to the peripheral interface; 
a first processor connected to the bus matrix and configured to determine whether the speech signal contains a wake-up word according to the speech signal; 
a second processor connected to the bus matrix and configured to perform signal denoising and speech recognition on the speech signal; and 
a memory array connected to the bus matrix. 

The primary reference Kim discloses an electronic device 400 including a wireless communication unit 410, a user input unit 420, a touch screen 430, an audio processor 440, a memory 450, an interface 460, a camera module 470, a processor 480, and a power supplier 490. (See FIG. 4, and paragraph 1010) The processor 480 includes a first processor 510 related to recognition of a wake-up word and a second processor 520 related to recognition of a voice after wake-up and processing of an overall operation related to the voice recognition service. (See FIG. 5A and paragraph 0141) When the voice recognition service is re-activated within any time after the voice recognition service is performed, the electronic device can process a corresponding task without a wake-up word upon recognizing a command associated with a previous conversational context. Accordingly, after performing the voice recognition service depending on wake-up of the electronic device on the basis of the wake-up word, the user can contiguously perform the voice recognition service based on user's utterance during a specific time without having to repeatedly utter the wake-up word. The electronic device can allow a user to consecutively perform a voice recognition service while omitting a wake-up word when using the voice recognition service by using the electronic device. Thus the electronic device can consecutively perform a voice recognition service associated with a previous task, without a wake-up word and a redundant command, after performing the voice recognition service depending on wake-up caused by the wake-up word in an electronic device. (See paragraphs 0014-0015) 
As can be seen from FIGs 1, 2, and 4 of Kim, the first processor, the second processor, the bus, the interface, and the memory above are separate components of the electronic device. For the sake of argument, even if we assume Kim taught an electronic device comprising the first processor, the second processor, the bus, the interface, and the memory, Kim still failed to teach a speech chip comprising the first processor, the second processor, the bus, the interface, and the memory, as is required by Claim 1 of the present application.


One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

The applicant’s remarks are merely directed to a single reference, Kim et al, but fails to consider the secondary references included in the office action. Furthermore, the applicant’s remarks (above with highlights) indicates Kim et al discloses the recited limitations. It seems the applicant’s remarks is indicating the difference between Kim et al and the recited claimed language is Kim et al’s disclosed electronic device allows “a user to consecutively perform a voice recognition service while omitting a wake-up word when using the voice recognition service by using the electronic device. Thus, the electronic device can consecutively perform a voice recognition service associated with a previous task, without a wake-up word and a redundant command, after performing the voice recognition service depending on wake-up caused by the wake-up word in an electronic device.” Such remarks does not indicate what of the recited limitation of claim 1 is not disclosed by Kim et al. Furthermore, the differences as indicated in the applicant’s remarks are not found in the recited limitation. Language not recited in the claim is not considered as per MPEP 2111. The claim, specifically claim 1 as directed in the applicant’s remarks, merely recites language of what constitutes as a speech chip by recited a speech chip that comprises the recited components and the components associated functions. The office action clearly maps the correlation of such recited limitations and the disclosure of Kim et al.  
Although a speech chip is a component that can be installed in an electronic device along with other components (such as a processor, a memory, etc.), none of the cited references taught a speech chip containing the first processor, the second processor, the bus, the interface, and the memory. Applicant respectfully submits that a first processor, a second processor, a bus, an interface, and a memory contained separately within an electronic device does not constitute a 

The examiner disagrees. The applicant’s remarks  merely states that Kim et al does not disclose the speech chip as recited in claim 1 as well as other similar independent claims, but fails to indicate reasons explaining the difference between Kim et al and the recited claimed language. Contrary to the applicant’s remarks, the office action clearly correlates the recited limitations to Kim et al’s disclosure. The claim recites language of what constitutes as a speech chip by recited a speech chip that comprises the recited components and the components associated functions. The office action clearly maps the correlation of such recited limitations and the disclosure of Kim et al.  
Indeed, the technical problems to be solved by the present inventors is the high costs and high power consumption of speech chip due to off-chip storage and working all the time for one processor. 
Since Kim fails to teach anything about a speech chip, Kim could not have contemplated any solution on how to reduce the costs and power consumption of a speech chip. In fact, the first processor of Kim related to recognition of a wake-up word and the second processor related to voice recognition service in the electronic device of Kim are used to enable the user to say the wake-up word every time the user gives a command during the voice interaction. None of these relate to reducing the costs and power consumption of a speech chip. 

The examiner disagrees. The applicant’s remarks are directed to the purpose of the applicant’s invention, but language regarding solving problems that are solved by the applicant’s invention is not recited in the claimed language. Language that is not found in the recited claimed language is not considered as per MPEP 2111. Furthermore, such remarks does not clearly indicate what limitation as recited in the claimed language is not disclosed by Kim et al. Contrary to the applicant’s remarks, the office action clearly correlates the recited limitations to Kim et al’s disclosure. The claim recites language of what constitutes as a speech chip by recited a speech chip that comprises the recited components and the components associated functions. The office 
By contrast, in the instant application, with the structure of speech chip in claim 1, by integrating the memory in the speech chip, and by performing the wake-up word identification (determine whether the speech signal contains a wake-up word) through the first processor and performing signal denoising and speech recognition through the second processor, the first processor and the second processor can work in stages, so that when one processor of the two is in an operating state, the other processor can be controlled to be in a sleep state, thereby reducing power consumption of the speech chip by automatically adjusting the states of the first processor and the second processor, and freely saving power of the first processor and the second processor at different task stages for different power consumption modes, such as independent power down, frequency reduction and clock gating, etc., greatly reducing the area of the speech chip and saving the overall costs of the speech chip. 

The examiner disagrees. The highlighted portion of the applicant’s remarks are not found in the recited claimed language, hence consideration of language not in the recited claim language is not considered as per MPEP 2111. The claimed language does recite a speech chip and the components that make up such speech chip with respective functions. The office action clearly maps the correlation of such recited limitations and the disclosure of Kim et al.  
None of the secondary references cure these defects of Kim. For example, Lee disclosed a vehicle having functions such as speech recognition and signal denoising, but Lee fails to disclose a speech chip including the above structure in claim 1 that can solve the above technical problem. 
Therefore, claim 1 is not obvious over the cited art. For similar reasons, claim 11 is patentable. 
When the independent claims are patentable, claims dependent therefrom are also patentable. 
Withdrawal of the claim rejections under 35 USC § 103 is respectfully requested. 

	The examiner adamantly disagrees. The office action clearly maps the correlation of such recited limitations and the disclosure of Kim et al. Based on the rebuttal above and the office action, the previous office action stands as stated. A copy is provided below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,11-13,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188).
Claim 1, Kim et al discloses
a peripheral interface (Fig. 1, label 150, paragraph 70 discloses the input/output interface may include audio module 280.) connected to a speech receiver (Fig. 2, label 288,284,286,282 as the speech receiver connected to the audio module, 280.) and configured to receive a speech signal (label 284,286,288 receives audio signal. Paragraph 245 discloses speech signal is obtained or received via a microphone.);  
a bus matrix connected to the peripheral interface (Fig. 1, label 110 shows the bus matrix connected to label 150 and Fig. 2, labels 288,284,286,282 and audio module.); 
a first processor connected to the bus matrix (Fig. 1, label 120. Fig. 2, label 210. Fig. 5a, label 510, Fig. 11, label 1110) and configured to determine whether the speech 
a second processor (Fig. 5a, label 520, Fig. 11, label 1120) connected to the bus matrix (Fig. 1, label 120 shows the processor is connected to the bus, 110. Fig. 2,4 shows the processor connected to other components, wherein the bus enables connection between the components and the processor. Fig. 5a shows the second processor.) and configured to perform speech recognition on the speech signal (paragraph 164 discloses label 520 processes voice recognition and an operation related to a voice recognition service.); and a memory array connected to the bus matrix (Fig. 1, label 130 is connected to the bus, label 110.).
Kim et al discloses the second processor performs voice recognition (paragraph 164, Fig. 5a, label 520), but fails to disclosed the processor also performs signal denoising.
Lee discloses a processor that performs signal denoising and voice recognition (Fig. 3, label 131,132, paragraph 85 discloses the controller or processor 130 performs cancelling noise from an input signal and voice recognition. Paragraph 147 discloses “pre-processor 131, the voice recognizing processor 132, and the post-processor 133 may each include a separate memory and processor, or may share some memories and processors among them.” This indicates the processor, 130, be multiple processors or single processor that performs voice recognition and signal denoising.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of Kim et al’s second processor with another well known element of a processor that performs signal denoising and voice recognition 
Claim 2, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the speech recognition and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 3, Kim et al discloses a system read only memory (ROM) (Fig. 1, label memory, Fig. 2, label 230, Paragraph 62) configured to store system information (paragraph 43 discloses the memory stores system information such as commands or data, software and/or program.);
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service depending on wake-up caused by a wake up word. … the memory 450 may store one or more programs, data, or instructions related to allowing the processor 480 to detect the wake up word in an inactive state of the voice recognition service, wake up on the basis of the detection of the wake up word, …”. Such paragraph 
a second SRAM configured to store operation data (Paragraph 62 discloses label 130,232,450 can include “at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service …. detect the wake-up word …”. This indicates operation data is stored in at least one of a volatile memory.).
Claim 8, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor.).  
Claim 11, Kim et al discloses
a microphone (Fig. 2, label microphone); and
a speech chip connected to the microphone (Fig. 2, label 210, paragraph 57), the speech chip comprising: 
a peripheral interface (Fig. 1, label 150, paragraph 70 discloses the input/output interface may include audio module 280.) connected to the microphone (Fig. 2, label 288,284,286,282 connected to the audio module, 280.) and configured to receive a speech signal (label 284,286,288 receives audio signal. Paragraph 245 discloses speech signal is obtained or received via a microphone.);  
a bus matrix connected to the peripheral interface (Fig. 1, label 110 shows the bus matrix connected to label 150 and Fig. 2, labels 288,284,286,282 and audio module.); 
a first processor connected to the bus matrix (Fig. 1, label 120. Fig. 2, label 210. Fig. 5a, label 510, Fig. 11, label 1110) and configured to determine whether the speech 
a second processor (Fig. 5a, label 520, Fig. 11, label 1120) connected to the bus matrix (Fig. 1, label 120 shows the processor is connected to the bus, 110. Fig. 2,4 shows the processor connected to other components, wherein the bus enables connection between the components and the processor. Fig. 5a shows the second processor.) and configured to perform speech recognition on the speech signal (paragraph 164 discloses label 520 processes voice recognition and an operation related to a voice recognition service.); and a memory array connected to the bus matrix (Fig. 1, label 130 is connected to the bus, label 110.).
Kim et al discloses the second processor performs voice recognition (paragraph 164, Fig. 5a, label 520), but fails to disclosed the processor also performs signal denoising.
Lee discloses a processor that performs signal denoising and voice recognition (Fig. 3, label 131,132, paragraph 85 discloses the controller or processor 130 performs cancelling noise from an input signal and voice recognition. Paragraph 147 discloses “pre-processor 131, the voice recognizing processor 132, and the post-processor 133 may each include a separate memory and processor, or may share some memories and processors among them.” This indicates the processor, 130, be multiple processors or single processor that performs voice recognition and signal denoising.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of Kim et al’s second processor with another well known element of a processor that performs signal denoising and voice recognition 
Claim 12, Kim et al discloses in response to determining that the speech signal contains the wake-up word (Fig. 11, label 1110, 1101, Fig. 5a, label wake-up processor), the first processor is configured to start the second processor to perform the speech recognition and to enter a sleep state after the second processor is started (Paragraph 143 discloses “the second processor 520 may wake up in response to detection of the wake-up for initiating the voice recognition service of the first processor 510.” Paragraph 239 discloses “the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. ... the second processor 1120 may transfer a sleep request to the first processor 1110.”)
Claim 13, Kim et al discloses a system read only memory (ROM) (Fig. 1, label memory, Fig. 2, label 230, Paragraph 62) configured to store system information (paragraph 43 discloses the memory stores system information such as commands or data, software and/or program.);
a first static random access memory (SRAM) configured to store data of a wake-up model (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service depending on wake-up caused by a wake up word. … the memory 450 may store one or more programs, data, or instructions related to allowing the processor 480 to detect the wake up word in an inactive state of the voice recognition service, wake up on the basis of the detection of the wake up word, …”. Such paragraph 
a second SRAM configured to store operation data (Paragraph 62 discloses label 130,232,450 can include “at least one of a volatile memory (e.g. … SRAM)…”. Paragraph 117 discloses “memory 450 stores one or more programs and data related to execution of a function or the like for providing the voice recognition service …. detect the wake-up word …”. This indicates operation data is stored in at least one of a volatile memory.).
Claim 18, Kim et al discloses wherein the first processor and the second processor are digital signal processors (DSPs) (Paragraph 36 discloses a processor as a dedicated processor or a generic purpose processor, wherein a DSP is a type of dedicated processor.).  

Claims 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Cho et al (US Patent No.: 9606742).
Claims 4,14, Kim et al discloses wherein both the first SRAM and the second SRAM (paragraph 62 discloses label 130,232 can include at least one volatile memory.) and the first and second processor connected to the at least one volatile memory such as SRAM (Fig. 1, label 130 is connected to label 120 via label 110. Fig. 2, label 210,230,232).
	Kim et al fails to disclose the SRAM have a plurality of SRAM cells, and the memory array further comprises: a processor configured to perform clock control and power control on each of the plurality of SRAM cells, wherein the first processor operates, corresponding SRAM cells of the first SRAM are controlled to work and other 
Cho et al discloses SRAM having a plurality of SRAM cells (Fig. 5, label 550, Col. 4, lines 1-30 discloses “the memory device includes similar configuration of control lines as the memory device 300 …. the memory device includes a pulse shaper 530, a memory controller 540 (similar to memory controller 310 of Fig. 3, and memory cells 550 (si8milar to memory cells 320 of Fig. 3.), wherein 
the memory array (Fig. 5, label 550) further comprises: a processor (Fig. 5, label 540, Fig. 3, label 310) configured to perform clock control and power control on each of the plurality of SRAM cells (Fig. 3, label 310 controls access to the memory cells resulting from a request from for example, a hardware micro-processor. Activation is performed by the row decoder based on the control of the controller 310. This indicates clock control such as when the row decoder and memory cells are activated. Col. 4, lines 1-30 discloses the row decoder 330 is decoding the row address and activating one of word lines 340, the controller 310 provides a sense amplifier enable signal to the column block. The column block decodes the signals from the controller 310 and activates appropriate components (e.g., sense amplifier, bit line, etc.) to access requested memory cells. This indicates power control is performed by the controller 310.), 
wherein when the operates, corresponding SRAM cells of the first SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the memory cells associated the memory device, such as shown in Fig. 5,3, to operate certain SRAM cells or memory cells.), and when 25the processor operates, corresponding SRAM cells of the second SRAM are controlled to work and other SRAM cells do not work (As per Col. 4, lines 1-30 the controller controls the 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s SRAMs by building the SRAMs as disclosed by Cho et al so to conserve on power consumption and improve performance.

Claims 5-7,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Ma et al (US Publication No.: 20170277635)
Claim 5,15, Kim et al discloses the first SRAM and the second SRAM (Paragraph 62 discloses label 130,232 can include at least one of a volatile memory (e.g. … SRAM)…”.) but fails to disclose wherein each of the first SRAM and the second SRAM comprises: a first exclusive region, configured to be performed by the first processor for storage; 
a second exclusive region, configured to be performed by the second processor for storage; and 
a shared region, configured to be performed by both the first processor and the second processor for storage.
Ma et al discloses a multicore system comprising multiple processor and memory. The memory may include volatile memory and the processor have built in cache memories (paragraph 33), wherein the memory is a computer readable media such as SRAM (paragraph 33-34), wherein each of the memories comprises

a second exclusive region, configured to be performed by the second processor for storage (Fig. 13, label 1304, paragraph 117 discloses label 1304 as a plurality of private caches each accessible by a respective one of the plurality of processors 1302.); and 
a shared region, configured to be performed by both the first processor and the second processor for storage (Fig. 13, label 1306, Paragraph 117 discloses a last level cache is shared among the plurality of processors.).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s memory and processors by building the processors with exclusive cache and shared cache as disclosed by Ma et al so to provide transaction memory, hence improving data processing.
Claim 6,16, Ma et al discloses wherein both the first exclusive region and the second exclusive region have a cacheable region (Fig. 13, label 1304).  
Claim 7,17, Ma et al discloses wherein the shared region has an uncacheable region (Fig. 13, label 1306).  

Claims 9,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Li (US Publication No.: 20120290763).
Claims 9,19, Kim et al discloses the first and second processor (Fig. 5a, label 510,520) connected to the bus matrix (Fig. 1, label 110,120), but fails to disclose wherein 
Li discloses wherein the first processor and the second processor (Fig. 3, label ARM11) are connected to the bus matrix through an advanced extensible interface (AXI) (Fig. 3, label AXI bus connects components to the bus matrix (connection of all components shown in Fig .3)), the bus matrix is connected to an advanced high-performance bus (AHB) through an AXI/AHB converter (Fig. 3, label bridge 2, AHB, paragraph 92), and the bus matrix is connected to an advanced peripheral bus (APB) through an AXI/APB converter (Fig. 3, label Bridge 1, paragraph 92), wherein the APB bus is connected to a peripheral device (Fig. 3, label APB, peripheral controller).  
	It would be obvious to one skilled in the art before the effective filing date of the application to modify the bus matrix of Kim et al with the bus matrix and connections as disclosed by Li so to provide connection between components and improve communication between such components.

Claims 10,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: 20200051554) in view of Lee (US Publication No.: 20200152188), further in view of Zhao et al (US Publication No.: 20200020384).
	Claims 10,20, Kim et al discloses 20resetting of the bus matrix, the first processor, the second processor and the memory array (Fig. 11, label sleep request, sleep control, sleep state transition indicates the resetting of the first processor, second 
	Zhao et al discloses a clock reset unit (paragraph 27 discloses the smu 280 includes one or more clock sources to provide clock signals for each components of APU 200.), connected to the bus matrix (Fig. 2, label SMN connects SMU 280 with other components.) and configured to control a clock (paragraph 27 discloses SMU 280 includes one or more clock sources to provide clock signals, which indicates control of a clock.); wherein the clock reset unit is connected to the bus matrix through an AXI/APB converter (Fig. 4, label 280 is connected to label 430 via smn. Fig. 5, label 550 shows the power controller, label 430 of Fig. 4, wherein 550 is connected to SMU via AXI/APB converter or interface, label 552.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Kim et al’s sleep state transition by using a clock reset unit as disclosed by Zhao et al so to control the sleep state of the processors, hence reducing power consumption.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655